DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  For example, para 00047 of the instant disclosure discusses a Journal of Textile Machinery Society of Japan.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-18, 20, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 6,410,138 to Mleziva in view of US Pub. No. 2016/0032504 to Koori.
Regarding claims 1-10, 12-18, 20, and 22-23, Mleziva teaches a nonwoven comprising a multicomponent filament and nonwoven webs (claim 22) made from the filaments that are crimped comprising a first polymeric component that is polypropylene (thermoplastic resin B, claim 12) and a second polymeric component that comprises polyethylene (thermoplastic resin A) (Id., col. 2 lines 15-24).  Mleziva teaches the multicomponent filament being side-by-side configuration (claim 17) or an eccentric sheath-core configuration (Id., col. 4 lines 51-54).  Mleziva teaches the one of the polymeric component having a faster solidifying rate than the other polymeric component (Id., col. 4 lines 55-60) with the crystallization rates being measurably different (Id., col. 5 lines 3-5), reading on the half-crystallization time being different. Mleziva teaches the polyethylene being linear low density polyethylene (Id., col. 7 lines 13-16).  Mleziva teaches the butylene-propylene copolymer having a MFR from about 3.0 to about 15.0 (Id., col. 7 lines 43-46).  Mleziva teaches the butylene-propylene slowing the crystallization rate (Id., col. 7 line 65-col. 8 line 5), indicating that the butylene-propylene has a high half crystallization rate than the polyethylene.
Mleziva teaches an eccentric core-sheath having a polymer component A comprising polypropylene as a core and a polymer component B comprising polyethylene as the sheath (Mleziva, abstract, col. 7 lines 9-17, Fig. 2B).  Mleziva teaches the web and fabric being used in disposable baby diapers, garments, and incontinence product (Id., col. 6 lines 34-41), which are known in the art as being laminates formed of multiple layers (claim 23).
Mleziva does not appear to teach a component added to the polypropylene.
However, Ko teaches a core-sheath composite fiber containing a core component of a propylene resin A and propylene resin B and a sheath part composed of an ethylene-based resin (Ko, abstract).  Ko teaches the fiber exhibits improved spinning stability of the fiber and flexibility of the nonwoven (Id., para 0007-0008).  Ko teaches the propylene-based resin A (thermoplastic resin C) has a melting point as defined as a peak top of a peak observed on the highest temperature side of a melting endothermic curve which is obtained by holding under a nitrogen atmosphere at -10C for 5 minutes then increasing the temperature at a rate of 10C/min with a DSC of 0 to 120C (claim 10) (Id., para 0049) and a molecular weight distribution preferably 3.0 or less (claim 15) (Id., para 0047).  Ko teaches the propylene-based resin A being produced using a metallocene-based catalyst (Id., para 0086).  Ko teaches the propylene based resin A being preferably 1 to 50% by mass of the core component (claim 16) so that the degree of crystallization on the spinning line does not become extremely slow and the spinnability becomes stable as well as it become possible to achieve the reduction of diameter of fibers (Id., para 0093).  Ko teaches the propylene-based resin B (thermoplastic resin B) having a melting point higher than 120C, preferably 125 to 167C (claim 9), and being a propylene homopolymer (claim 12-13) (Id., para 0095-0097).  Ko teaches the ethylene-based resin having a melting point preferably 50 to 155C, preferably 60 to 150C (claim 8) (Id., para 0101).  Ko teaches fibers being used in multilayered nonwoven fabric (claim 23) (Id., para 0120).  Ko teaches the propylene-based resin B being PP3155 (Id., para 0095).  Ko teaches the ethylene-based resin being ASPUN 6834 (Id., para 0124).  Both resin as used in the instant invention as acceptable materials for thermoplastic resin B and thermoplastic resin A, respectively.
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the nonwoven of Mleziva, wherein the filament further comprises the propylene-based resin A of Ko, motivated by the desire of using conventionally known materials predictably suitable for use in multicomponent fiber comprising a polyethylene component and a polypropylene component as well as to improve spinning stability and flexibility of the nonwoven and achieve a smaller diameter.  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date to form the nonwoven of Mleziva, wherein the polyethylene and polypropylene of Ko, motivated by the desire of using conventionally known polyethylene and polypropylene materials predictably suitable for use in multicomponent fibers, such as core-sheath, resulting good spinning stability and flexibility of the resultant nonwoven.
Regarding the claimed half-crystallization time (claim 1-4), although the prior art does not explicitly disclose this property, the claimed properties are deemed to flow naturally from the teachings of the prior art since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  The prior art combination teaches the use pf polyethylene, polypropylene homopolymer, and additional polypropylene having properties within or overlapping with the claimed range, including melting temperature and melt flow rates, as well as teaching material that are used in the examples in the instant disclosure.  The instant disclosure teaches the specific PP3155 and ASPUN 6834 having the claimed half-crystallization time.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  Alternatively, the prior art establishes that crystallization influence the crimping properties of the fiber and the greater the difference, the greater the crimping potential.  It would have been obvious to one of ordinary skill in the art before the effective filing date to adjust and vary the crystallization of the components, such as within the claimed range, based on the desire crimping, such as degree of crimping and latent crimping properties desired.
Regarding the claimed MFR and melting point (claims 5-6, 8, 10), while the reference does not specifically teach the claimed ranges, the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust, vary, and optimize the melt flow rate and melting point, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art.  Additionally, the prior art combination teaches the specific PP3155 and ASPUN 6834 having the claimed properties in the claimed range.
Regarding claim 14, although the prior art does not explicitly disclose the claimed melting endotherm, the claimed property is deemed to flow naturally from the teachings of the prior art since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  The prior art combination teaches the propylene-based resin A being a propylene-based resin as disclosed in the instant disclosure and having a melting point overlapping with a claimed range and molecular weight distribution as claimed.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Regarding claim 15, the prior art combination teaches the propylene-based resin A (thermoplastic resin C) being 1 to 50% by mass of the core component (Ko, para 0093).  The prior art combination also a mass ratio of core to sheath being 50.50 (Id., para 0136), reading on the propylene-based resin A is about 0.5 to 25% by weight of the core of propylene-based resin A and B and sheath of ethylene-based resin.
Regarding claim 18 and 20, the crimp could necessarily be towards either component side. While the prior art combination is silent with regards to specific which component is on the inside of the crimp, it would have been obvious to one of ordinary art before the effective filing date to have adjusted the crimp to have either the polypropylene or the polyethylene on the outside of the fiber based on the desired properties of the fiber, such as feel and bondability.

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mleziva in view of Koori, as applied to claims 1-10, 12-18, 20, and 22-23 above, in further view of US Pub. No. 2002/0182405 to Terakawa.
Regarding claims 18 and 20, in the event that the prior art combination does not teach with enough specificity to render obvious the claimed invention, specifically the resin constituting the inside of a crimp in the fiber, Terakawa teaches a crimp multicomponent component fiber comprising polyethylene and polypropylene (Terakawa, abstract, para 0022-0023, 0045-0055).  Terakawa teaches having the low melting point component, specifically polyethylene, on the outside of the crimp in order to allow fusing of the fibers at contact points (Id., abstract, para 0024).  Terakawa also demonstrate a fiber with the polypropylene component on the outside of the spiral crimp (Id., para 0053).  It would have been obvious to one of ordinary art before the effective filing date to have adjusted the crimp to have either the polypropylene (thermoplastic resin B) or the polyethylene (thermoplastic resin A) constituting the inside of a crimp of the fiber based on the desired properties of the fiber, such as to enhance bondability or deter bondability, as taught by Terakawa.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. No. 2014/0209633 to McDaniel teaches that for a given semi-crystalline polymer, the rate of crystallization can be described by the half time for crystallization.  US Pub. No. 2012/0121882 to Okaya teaches a crimped conjugate fiber and the influence of polymer blends on influencing the crimp characteristics of the fiber.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556. The examiner can normally be reached 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A GILLETT/Examiner, Art Unit 1789